DETAILED ACTION
The receipt is acknowledged of applicant’s amendment and request for RCE filed 02/10/2021.

Claims 1, and 4, 6 and 7 previously presented. Claim 1 is currently amended and claim 6 is currently canceled. 

Claims 1, 4 and 7 are pending and examined on the merit.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Alimi et al. (US 2007/0196434) in view of Brennan et al. (US 4,146,578), both references are of record.

Applicant Claims 
Claim 1 is directed to a method of treating disease states associated with an increased microbial activity, the method comprising:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, comprising the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
distributing the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area;
wherein the aqueous antiseptic solution comprises a solution consisting essentially of hypochlorous acid that is diluted with saline added to the aqueous solution, and heated to approximately 100-250oC.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Alimi teaches treating sinusitis by administering an aqueous solution comprising hypochlorous acid (HOCl) (example 12; claims 43, 44 and 46; ¶¶ 0076, 0077, 0082-0086, 0088). The solution is administered to the upper respiratory airway in the form of mist by aerosolization, atomization, or nebulization to form droplets having diameter in the range of 0.1-100 micron, and preferably 1-10 microns (¶¶ 0009, 0010, 0041, 0136). The solution is delivered from chamber of nebulizer or aerosol. Nebulizer operated to eject droplets of the solution into a passing air stream (inspiration gas stream) which is generated by a recipient’s inhalation through the nebulizer (¶¶ 0042, 0044).  Sinusitis is associated with, or caused by, microbial infection that can be treated with the aqueous solution comprising HOCl. Microbial infection includes viral, fungal, and bacterial infections (¶¶ 0038, 0129, 0194). Dilution of HOCl with saline is taught (¶¶ 0012, 0035).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

Brennan teaches suitable temperature to vaporize HOCl is between 100-200oC. If the temperature of vaporizing is too low HOCl will remain in unstable droplet phase with undesired yield (col.3, lines 41-53).  

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention present invention to treat upper respiratory tract infection by delivering HOCI to the upper respiratory tract by atomization or nebulization as taught by Alimi, and heat HOCl in the device to a temperature between 100-200 oC as taught by Brennan. One would have been motivated to do so because Brennan teaches at such a temperature HOCl remains stable. One would reasonably expect successfully treating upper respiratory tract infection by delivering heated stable HOCI to the upper respiratory tract by nebulizer.
Regarding the conventional steps of claim 1, that the solution is placed in reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, Alimi teaches all the claimed steps including placing HOCL solution in a chamber of nebulizer to administer to the respiratory airway in the form of mist by aerosolization or nebulization by forming droplets. 

Regarding the particles size of approximately 0.1-99 µm as claimed by claim 4, Alimi teaches particle size of 0.1-100 µm and preferably 1-10 µm that falls within the claimed particle sizes. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, Alimi teaches treating fungal infection. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goldan et al. (US 2010/0285151), in view of Alimi et al. (US 2007/0196434) and Brennan et al. (US 4,146,578), all references are of record.

Applicant Claims 
Claim 1 is directed to a method of treating disease states associated with an increased microbial activity, the method comprising:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, comprising the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
distributing the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area;
wherein the aqueous antiseptic solution comprises a solution consisting essentially oC.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Goldan teaches treating conditions characterized by infection and/or inflammation of nose and/or throat, especially antibiotic resistant organisms. The methods of the invention involve administering hypochorous acid, such as hypochlorous acid (HOCl) to the patient (abstract; ¶¶ 0004, 0018-0020, 0061, 0067). HOCl is administered in an aqueous solution (¶¶ 0021, 0026). The composition is delivered as aerosol mist or steam or from a nebulizer (¶¶ 0032, 0074, 0076, 0089).  The reference teaches treatment of infections caused by a variety of pathogens, such as, a bacterial agent, a viral agent, and/or a fungal agent (¶ 0062; table 2). Dilution of HOCl with saline is taught (¶¶ 0021, 0027-0030, 0059, 0080-0085; claim 24).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Goldan teaches HOCI solution delivered as aerosol mist or steam or from a nebulizer, that suggests placing of the composition in a container of nebulizer, and teaches mist delivery that suggests particles, the references does not explicitly teach particles as instantly claimed by claim 1. Goldan does not teach heating the HOCl solution as claimed by claim 1. 
	The teachings of Alimi and Brennan are previously discussed in this office action Alimi teaches atomization of solution into particles and Brennan teaches heating HOCl solution.  

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat disease associated with microbial infection of respiratory tract by administering mist solution comprising HOCl using aerosol or nebulizer as taught by Goldan, and atomize the solution into droplet having sizes to 0.1-100 µm as taught by Alimi. One would have been motivated to do so because Alimi teaches suitability of particle to atomizing from HOCl solution to be delivered to different areas of the respiratory tract. One would reasonably expect treating microbial infection of respiratory tract by administering mist solution comprising HOCl that is atomized to provide droplets having sizes between 0.1-100 µ that is successfully delivered to different areas of respiratory tract to the patient in need of such treatment.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention present invention to treat upper respiratory tract infection by delivering HOCI to the upper respiratory tract by atomization as taught by Goldan combined with Alimi, and heat HOCl in the device to a temperature between 100-200 oC as taught by Brennan. One would have been motivated to do so because Brennan teaches at such a temperature HOCl remains stable. One would reasonably expect successfully treating upper respiratory tract infection by delivering heated stable HOCI to the upper respiratory tract by nebulizer.
Regarding the conventional steps of claim 1, that the solution is placed in 
Regarding using saline as claimed by claim 1, it is taught is taught by Goldan and Alimi references.
Regarding the claimed particle sizes claimed by claim 4 of 0.1-99 micron, Alimi teaches 0.1-100 micron that overlaps with the claimed range and preferably 1-10 microns that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, both Goldan and Alimi teach treating fungal infection.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 4, and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cunningham et al. (US 2011/0236490),  and Brennan et al. (US 4,146,578), both references are of record.

Applicant Claims 
Claim 1 is directed to a method of treating disease states associated with an increased microbial activity, the method comprising:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, comprising the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
distributing the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area;
wherein the aqueous antiseptic solution comprises a solution consisting essentially of hypochlorous acid that is diluted with saline added to the aqueous solution, and heated to approximately 100-250oC.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Cunningham discloses methods and systems for treating viral infection in an individual, the method comprising: administering to the individual, via nasal cavity, nebulized liquid aqueous solution composition containing hypochlorous acid (HOCl) using nebulizing device (abstract; ¶¶ 0002, 001, 0012). The composition destroys virus, bacteria and spores (¶¶ 0016-0018, 0026). The composition is administered from a nebulizer to deliver micronized, atomized, vaporized, or aerosolized particles or a fine spray of a liquid having a diameter between about 5 microns and about 1000 microns (¶ 0023; claim 14).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
 	While Cunningham teaches delivery of the HOCl by atomization or vaporization, the reference does not explicitly teach heating the HOCl solution, and the administration for a prescribed duration as instantly claimed by claim 1. 


Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention present invention to treat upper respiratory tract infection by delivering HOCI to the upper respiratory tract by atomization as taught by Cunningham and heat HOCl in the device to a temperature between 100-200 oC as taught by Brennan. One would have been motivated to do so because Brennan teaches at such a temperature HOCl remains stable. One would reasonably expect successfully treating upper respiratory tract infection by delivering heated stable HOCI to the upper respiratory tract by nebulizer.
Regarding the conventional steps of claim 1, that the solution is placed in reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, Cunningham teaches all the claimed steps including placing HOCL solution in a chamber of nebulizer to administer to the respiratory airway in the form of mist by aerosolization or nebulization by forming droplets. 
Regarding using saline as claimed by claim 1, it is taught by Alimi reference.
Regarding the particles size of approximately 0.1-99 µm as claimed by claim 4, Cunningham teaches overlapping particle size of 5-1000. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, Cunningham teaches treating 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 4, and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sampson et al. (US 2015/0196590, of record), Alimi et al. (US 2007/70196434), and Brennan et al. (US 4,146,578), all references are of record. 

Applicant Claims 
Claim 1 is directed to a method of treating disease states associated with an increased microbial activity, the method comprising:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, comprising the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
distributing the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area;
wherein the aqueous antiseptic solution comprises a solution consisting essentially of hypochlorous acid that is diluted with saline added to the aqueous solution, and heated to approximately 100-250oC.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Sampson teaches treating microbial infection by administering composition comprising hypochlorous acid (HOCl) through the nasal route or by inhalation using nebulizer or aerosol mist, to the nose, sinuses or throat (abstract; ¶¶ 0002, 0007, 0009-

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Sampson teaches aerosol or nebulizer delivery of the HOCl that suggests placing composition in a container of nebulizer, and teaches mist delivery that suggests particles, the reference however does not explicitly teach particles as claimed by claim 1. The reference does not teach heating the HOCl solution as claimed by claim 1. 
The teachings if Alimi and Brennan are previously discussed in this office action. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat disease associated with microbial infection of respiratory tract by administering mist solution comprising HOCl using aerosol or nebulizer as taught by Sampson, and atomize the solution into droplet sizes to 0.1-100 micron as taught by Alimi. One would have been motivated to do so because Alimi teaches suitability of particle of such sizes to be delivered to different areas of the respiratory tract. One would reasonably expect treating microbial infection of respiratory tract by administering mist solution comprising HOCl that is atomized to 
Further one having ordinary skill in the art would have heated HOCl in the cartridge of the device as taught by the combination of Sampson and  Alimi to a temperature between 100-200 oC as taught by Brennan because Brennan teaches at such a temperature HOCl remains stable. 
Regarding the conventional steps of claim 1, that the solution is placed in reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, Sampson and Alimi teach all the claimed steps including placing HOCL solution in a chamber of nebulizer to administer to the respiratory airway in the form of mist by aerosolization or nebulization by forming droplets. 
Regarding using saline as claimed by claim 1, it is taught by Sampson and Alimi references.
Regarding the claimed particle sizes claimed by claim 4 of 0.1-99 micron, Alimi teaches 0.1-100 micron that overlaps with the claimed range and preferably 1-10 microns that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, Sampson Alimi teaches treating fungal infection. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima .

Claims 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article by Rasmussen et al. (“Stabilized Hypochlorous Acid Disinfection for Highly Vulnerable Population”, IDS filed 07/30/2019), optionally combined with the article by Rutala et al. (“Uses of Inorganic Hypochlorite (Bleach) in Health-Care Facilities”, currently provided), and combined with Alimi et al. (US 2007/0196434, of record) and Brennan et al. (US 4,146,578, of record).

Applicant Claims 
Claim 1 is directed to a method of treating disease states associated with an increased microbial activity, the method comprising:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, comprising the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
distributing the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area;
wherein the aqueous antiseptic solution comprises a solution consisting essentially of hypochlorous acid that is diluted with saline added to the aqueous solution, and heated to approximately 100-250oC.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Rasmussen teaches stable hypochlorous acid (HOCL) inactivates viruses and is capable of degrading infectivity of highly resistant prions while being safe to human tissues, including lung, and environmentally benign (abstract; second page of the provided reference, left column, first and second full paragraphs). HOCL eradicates in vivo to avoid the chemistry behind those attributes being turned against normal physiological components of cells and tissues.” The reference teaches “Brio HOCL™ is an isotonic solution of a physiologically appropriate salt concentration that contains approximately 9,000 ppm chlorine as NaCl, and 200 ppm HOCL. It’s produced through the biomechanical dispersing of electrical current across ultra-thin layers of salt water in bioreactors arrayed as alternating stacks of inverted Tesla chambers. The slow change from HOCL to Cl' over prolonged storage does not seriously affect the overall Cl" ion concentration, so that the performance characteristics are maintained while preserving the isotonic match with tissues and body fluids. Raman spectroscopic analysis (fig. 2) allows for both the demonstration of homogeneity 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Rasmussen suggests therapeutic use of solution of HOCL as nebulized topical laryngeal, tracheal and alveolar disinfectant, and teaches solution of HOCl, the reference however, does not explicitly teach aqueous solution of HOCL, and does not explicitly teach the steps of using nebulizer, atomizer or spray for delivering the solution as claimed by claim 1. The reference does not teach heating HOCl solution as claimed by claim 1.
Rutala teaches HOCl has rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation. In a solution, it kills >99.9% of microbes in one minute (see the entire document, and in particular pages 600, 605).   
The teachings of Alimi and Brennan are previously discussed in this office action. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to eradicate microbial infection using HOCL as nebulized topical laryngeal, tracheal and alveolar disinfectant as taught by Rasmussen, and use solution of HOCl as taught by Rutala and further use aqueous 
Further one having ordinary skill in the art would have heated HOCl in the cartridge of the device as taught by the combination of Sampson and  Alimi to a temperature between 100-200 oC as taught by Brennan because Brennan teaches at such a temperature HOCl remains stable. 
Regarding the conventional steps of claim 1, that the solution is placed in reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, Alimi teaches all the claimed steps including placing HOCL solution in a chamber of nebulizer to administer to the respiratory airway in the form of mist by aerosolization or nebulization by forming droplets. 
Regarding using saline as claimed by claim 1, it is taught by Alimi references.
Regarding the claimed particle sizes claimed by claim 4 of 0.1-99 micron, Alimi teaches 0.1-100 micron that overlaps with the claimed range and preferably 1-10 microns that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, all the cited references teach treating fungal infection. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 8, 10, 13-14 of copending Application No. 16/833,209 in view of Brennan et al. (US 4,146,578, of record). The subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on the copending applications since the referenced copending applications and the instant application are 
aerosolizing the aqueous solution of hypochlorous acid into particles; and distributing the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area. The copending claims recite species of the microbial activity that anticipates the generic microbial activity instantly claimed. The difference between the present claims and the copending claims is that the present claims recite heating of the hypochlorous acid that is not recited by copending claims. The missing element from the copending claims are taught by Brennan as previously discussed in this office action. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention present invention to treat respiratory infection by delivering HOCI to the upper respiratory tract by the method claimed by the copending claims, and heat HOCl to a temperature between 100-200 oC as taught by Brennan because Brennan teaches at such a temperature HOCl remains stable. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. 
Applicant argues that claim 1 requires that the antiseptic solution adapted for respiratory delivery to the patient “comprises a solution consisting essentially of hypochlorous acid that is diluted with saline." (emphasis added). None of the applied prior art references teach or suggest an antiseptic solution adapted for respiratory delivery to the patient comprising a solution consisting essentially of hypochlorous acid that is diluted with saline.

In response to this argument, applicant’s attention is directed to the cited references teachings that all suggest saline mixed with HOCl as claimed, as set forth in this office action.
Regarding the expression “consisting essentially of”, MPEP states the following: "The transitional phrase “consisting essentially of” limits the scope of a claim to the specified material or steps 'and those that do not materially affect the basic and novel characteristic(s)' of the claimed invention. In re Herz, 537 F.2d 549, 551-552, 190 USPQ 461,463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, 'consisting essentially of' will be construed as equivalent to 'comprising.' See e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of”, applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. In re De Laiarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Exparte Hoffman, 12 USPQ2d 1061, 1063-1064 (Bd. Pat. App. & Inter. 1989)" See MPEP 2105. Applicant has not shown in the specification that any of the ingredients taught by the cited references would change the characteristic of applicant's invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/I.G./



/ISIS A GHALI/Primary Examiner, Art Unit 1611